Title: John Adams to Thomas Boylston Adams, 3 December 1794
From: Adams, John
To: Adams, Thomas Boylston


          
            My dear Thomas
            Philadelphia Decr. 3. 1794
          
          You have lost the Opportunity of sharing in the Glory of some of your Friends in this City, who have been out and returned, from the Campain against the Insurrection in the four Western Counties of Pensilvania. Your Friend Climer lost his Life, and is greatly lamented.
          ’Squire Cranch as his Father calls him was here Yesterday with Mr Greenleaf, whose Agent as well as Lawyer he is to be at the Fœderal City. A little ill Luck in the Loss of his Books and Cloaths, with Mrs Daltons furniture and Mr Daltons 100 dozen of Madeira Wine, will not I hope discourage him. 40 houses which Mr Greenleaf is building at once will give him Amusement and Employment.
          Pray how does that mighty Novelty Europe Strike your youthful Curiosity.? Let me tell you a Secret Tom.— It will either make or mar you. If you prove Superiour to its Blandishments Seductions and false Charms, it will make a Man of you.— if not you are undone.
          Your Friends enquire often about you, and express their high Esteem.
          Your Landlady came with her little Daughter and asked me to lend her your Bed till Spring, in moving Accents which I did not Strive to resist. The other Things We shall take away. The Gentlemen Boarders at your Lodgings enquire civilly & kindly after you.
          Science, Litterature in general, Law & Policy in particular, Arts Agriculture Commerce and Taste, ought to be your Objects— And have a Care how you loose your Admiration of the sublimest Philosophy which the human Mind can conceive, or your Love of the purest Morals which ever touched the human heart.— One God of Wisdom Goodness & Power, creating preserving and Governing the Universe in Truth & Justice and rewarding in a future World Virtue & Benevolence in this. A Wise Man if he could be convinced that this was all fiction and Imposture (which he never can be) would think himself bound if he had either felt Love or Benevolence, to Support it with all his faculties.
          All our friends are well and anxious to hear from your Brother & you. Adieu my dear son / I am your affectionate
          
            John Adams
          
          
            Remember me to all my old friends
          
         